MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-12-00474-CV
Harris County Sheriff's Civil Service Appealed from the 295th District Court of
Commission, Appellant                 Harris County. (Tr. Ct. No. 2010-35811).
                                      Opinion delivered by Justice Jamison.
v.
                                      Justices    Boyce   and    Busby     also
Louis Guthrie, Appellee               participating.


TO THE 295TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on February 13, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
              This cause, an appeal from the judgment in favor of appellee,
       Louis Guthrie, signed May 17, 2012, was heard on the transcript of
       the record. We have inspected the record and find error in the
       judgment. We therefore order the judgment of the court below
       REVERSED and REMAND the cause for proceedings in accordance
       with the court’s opinion.
              We further order that all costs incurred by reason of this appeal
       be paid by appellee, Louis Guthrie.
              We further order this decision certified below for observance.
       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, January 23,
2015.